Citation Nr: 1518129	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  13-27 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for the service-connected right knee contusion and sprain residuals and traumatic arthritis (hereinafter "right knee disability").

2.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected right hip strain.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected thoracolumbar spine degenerative disc disease.

4.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for the service-connected right lower extremity complex regional pain syndrome.

5.  Entitlement to a higher (compensable) initial disability rating (or evaluation) for the service-connected right lower extremity chronic venous insufficiency.

6.  Entitlement to an effective date prior to July 19, 2010 for service connection for a right hip strain.

7.  Entitlement to an effective date prior to July 19, 2010 for service connection for thoracolumbar spine degenerative disc disease.

8.  Entitlement to an effective date prior to July 19, 2010 for service connection for right lower extremity complex regional pain syndrome.

9.  Entitlement to an effective date prior to July 19, 2010 for service connection for right lower extremity chronic venous insufficiency. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from September 1980 to September 1983.

This appeal comes to the Board of Veterans' Appeals (Board) from March 2011 and July 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The agency of original jurisdiction (AOJ) is the VA RO in Milwaukee, Wisconsin.  Claims for an increased disability rating for the service-connected right knee disability, for service connection for complex regional pain syndrome and a right lower extremity disability, and to reopen service connection for lower back and right hip disorders were received in July 2010.  The March 2011 rating decision (1) denied a disability rating in excess of 10 percent for right knee contusion and sprain residuals, (2) denied service connection for complex regional pain syndrome of the right side of the body, and (3) declined to reopen service connection for right hip and low back disorders.  

The July 2013 rating decision granted service connection for (1) a right hip strain, thoracolumbar spine degenerative disc disease, and right lower extremity complex regional pain syndrome and assigned 10 percent initial disability ratings, (2) right lower extremity chronic venous insufficiency and assigned a noncompensable (0 percent) initial disability rating, and (3) right knee traumatic arthritis as part of the right knee contusion and sprain residuals and continued the 10 percent disability rating assigned.  The disability ratings were all made effective July 19, 2010 (the date the claims were received by VA).  

In July 2013, the RO issued a statement of the case with respect to the appeal for an increased disability rating for the right knee disability.  In August 2013, the Veteran filed a substantive appeal with respect to the July 2013 statement of the case and perfected the appeal for an increased disability rating for the right knee disability to the Board.  In July 2014, the Veteran filed a notice of disagreement with the initial disability ratings and effective dates assigned for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency.  

In April 2014, the Veteran testified at a personal hearing at the VA RO in Milwaukee, Wisconsin (Travel Board hearing) before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.

The issues of higher initial disability ratings and effective dates prior to July 19, 2010 for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ


FINDINGS OF FACT

1.  For the entire increased rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, subjective feelings of locking, and swelling that are productive of noncompensable limitation of motion.

2.  For the entire increased rating period, the Veteran's right knee disability has not been manifested by ankylosis, limitation of flexion to 30 degrees, limitation of extension to 15 degrees, instability, dislocation of the semilunar cartilage with frequent episodes of joint "locking," removal of the semilunar cartilage, malunion or non-union of the tibia and fibula, or genu recurvatum.


CONCLUSION OF LAW

For the entire increased rating period, the criteria for a disability rating in excess of 10 percent for right knee contusion and sprain residuals and traumatic arthritis, or for a separate knee rating, have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R.	 §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Board is remanding the issues of higher initial disability ratings and effective dates prior to July 19, 2010 for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency; therefore, no further discussion regarding VCAA notice or assistance duties is required with respect to these issues. 

With respect to the appeal for an increased disability rating for the right knee disability, notice was provided to the Veteran in August 2010 and January 2011, prior to the initial adjudication of the claim in March 2011.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and VA's practices in assigning disability ratings and effective dates.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA satisfied its duty to assist the Veteran in the development of the claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, VA treatment records, private treatment records, VA examination reports, a copy of the April 2014 Board hearing transcript, and lay statements.       

Second, VA satisfied its duty to obtain a medical opinion when required.  See        38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The Veteran was provided with VA examinations (the reports of which have been associated with the claims file) in January 2011 and May 2013.  The Board finds that the VA examination reports are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue of an increased rating for the right knee disability.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history, conducted physical examinations, and specifically addressed the symptoms and impairment listed in the relevant criteria in the potentially applicable diagnostic codes.

The Veteran testified at a hearing before the Board in April 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and 
(2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, while the Veterans Law Judge characterized the issue on appeal as "residuals of contusion and sprain to the right knee, which now includes complex regional pain syndrome," pursuant to the July 2013 rating decision, service connection for right lower extremity complex regional pain syndrome was separately granted and the Veteran did not file of a notice of disagreement with respect to the initial disability rating assigned until July 2014.  The Board finds that the Veteran gave testimony with regard to the issue of an increased disability rating for the right knee contusion and sprain residuals and traumatic arthritis (which are rated together pursuant to the July 2013 rating decision).  The Veteran also stated that "it's hard for [her] to separate out" the symptoms associated with her multiple right lower extremity disabilities.  See April 2014 Board hearing transcript p. 9.  

As discussed below, the Board is remanding the issue of a higher initial disability rating for the separately service-connected right lower extremity complex regional pain syndrome for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999) (where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board).  Based on the above, the Board finds that VA satisfied its duty to provide the Veteran with a Board hearing with respect to the appeal for an increased disability rating for the right knee contusion and sprain residuals and traumatic arthritis and the Veteran is not prejudiced by the mischaracterization of the issue on appeal at the April 2014 Board hearing; therefore, no additional hearing need be scheduled with respect to this issue.  38 U.S.C.A. § 7102 (West 2014) ("a" hearing on appeal); 38 C.F.R. §§ 3.103, 20.700 (2014) ("a" hearing on appeal); cf. Bryant, 23 Vet. App. 488 (the Veterans Law Judge who chairs a hearing has a duty to fully explain the issues on appeal).    

The Veteran's Law Judge specifically asked and the Veteran testified regarding symptoms, limitations, and problems, including swelling, locking, and pain associated with the right knee disability.  As the Veteran presented evidence of symptoms and functional impairments due to the service-connected right knee disability and there is additionally medical evidence reflecting the severity of the right knee disability, there is both lay and medical evidence reflecting on the degree of disability, and there is no overlooked, missing, or outstanding evidence as to this issue.  Moreover, neither the Veteran nor the representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2).  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the issue based on the current record.  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of  38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Increased Rating for the Right Knee Disability

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4 (2014).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2014).  

Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Where, as in this case, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered, and found inappropriate, the assignment of staged ratings for any part of the increased rating period on appeal.

Except as otherwise provided in the rating schedule, all disabilities, including those arising from a single disease entity, are to be rated separately, and then all ratings are to be combined pursuant to 38 C.F.R. § 4.25 (2014).  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the Court has interpreted 38 U.S.C.A. § 1155 as implicitly containing the concept that the rating schedule may not be employed as a vehicle for compensating a claimant twice (or more) for the same symptomatology; such a result would overcompensate the claimant for the actual impairment of his earning capacity and would constitute pyramiding of disabilities, which is cautioned against in 38 C.F.R. § 4.14 (2014).  In Esteban, the Court held that the critical element was that none of the symptomatology for any of the conditions was duplicative of or overlapping with the symptomatology of the other conditions.

The Veteran is in receipt of a 10 percent disability rating for the service-connected right knee disability under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by X-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is authorized if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id., Diagnostic Code 5003.

Notes (1) and (2) under Diagnostic Code 5003 provides the following: Note
(1) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Note 
(2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).    

The Diagnostic Codes that focus on limitation of motion of the knee are Diagnostic Codes 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  Id.  

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.   Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Throughout the course of this appeal, the Veteran has contended that the right knee disability been manifested by more severe symptoms than that contemplated by the 10 percent disability rating assigned.  In the July 2010 claim, the Veteran contended that her right knee disability had worsened.  In an August 2013 substantive appeal (on a VA Form 9), the Veteran contended that she is entitled to a disability rating in excess of 10 percent because she has had continuous pain, discomfort, and inflammation in the right knee, which causes continuing limitations.

As discussed in detail below, for the entire increased rating period, the Board finds that the criteria for an increased disability rating in excess of 10 percent for the service-connected right knee disability have not been met or more nearly approximated.  For the entire increased rating period, the Veteran's right knee disability has been manifested by symptoms of painful motion, subjective feelings of locking, and swelling that are productive of noncompensable limitation of motion.

The VA treatment records as well as the Veteran's own statements through the course of this appeal reflect that the Veteran has consistently reported right knee pain that is managed by pain medication.  See July 2010 claim.  A June 2010 VA treatment record notes right knee flexion to 90 degrees.  A December 2010 VA treatment record notes that the Veteran denied any acute swelling of the knee and no right knee swelling or crepitus was noted.  In a January 2011 written statement, the Veteran reported use of a right knee brace.  

At the January 2011 VA examination, the Veteran reported constant knee pain with flares of pain radiating down the entire lower leg, locking a couple of times per week, use of a right knee brace, and use of prescription pain medication.  The Veteran reported prolonged sitting, standing, walking, and climbing stairs aggravates the right knee.  The VA examination report notes that the Veteran can walk one mile.  Upon physical examination, range of motion testing reflected right knee flexion to 125 degrees with minimal discomfort and extension to 0 degrees.  No additional limitation of motion was noted upon repetition.  The VA examiner indicated that any loss of function during flare-ups could not be assessed without resorting to mere speculation because the Veteran was not having a flare-up at the time of the VA examination.

At the May 2013 VA examination, the Veteran reported increased right knee pain that is constant and treated with medication and therapy.  The Veteran denied flare-ups associated with the right knee disability.  Upon physical examination, range of motion testing reflected right knee flexion to 120 degrees with objective evidence of painful motion at 120 degrees and extension to 0 degrees with no objective evidence of painful motion.  No additional limitation of motion was noted upon repetition.  The VA examination report notes no functional impairment or tenderness/pain to palpation for the joint line or soft tissues of the right knee.  Regular use of a cane was noted.  The VA examiner indicated that he was unable to opine, without resorting to speculation, whether pain, weakness, fatigability, or incoordination would significantly limit functional ability during flare-ups or any additional limitation of motion due to pain on use or during flare-ups because he did not personally witness or assess a flare-up with examination and repeated joint assessment.

At the April 2014 Board hearing, the Veteran reported right knee pain walking up and down stairs, subjective feelings of right knee locking, and swelling in the knee.  The Veteran testified that she experiences radiating pain from the knee down into the lower extremity.     

After a review of all the evidence, both lay and medical, for the entire increased rating period, the Board finds that the criteria for an increased disability rating in excess of 10 percent for the service-connected right knee disability have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  

For the entire increased rating period, the limitation of motion of the right knee did not more nearly approximate extension limited to 15 degrees or more, or flexion limited to 30 degrees or less, as needed for a 20 percent rating, even with consideration of the additional limitation due to pain, swelling, and subjective feelings of locking.  The evidence also does not show compensable limitation of motion of extension (10 degrees) and limitation of motion of flexion (45 degrees) to warrant separate compensable ratings for both limitation of extension and limitation of flexion for the right knee.  See VAOPGCPREC 09-04 (separate ratings may be awarded for compensable limitation of flexion and limitation of extension of the same knee joint).  Rather, the evidence of record shows that the Veteran, at worst, had right knee flexion to 90 degrees as noted on the June 2010 VA treatment record and extension to 0 degrees at the January 2011 and May 2013 VA examinations, which does not approximate limitation to 30 degrees of flexion or 15 degrees of extension as needed for a higher (20 percent) rating.  See VAOPGCPREC 9-98 (interpreting that painful motion is considered limited motion at the point that the pain actually sets in).  Therefore, a higher disability rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261 for limitation of flexion and extension of the right knee.  38 C.F.R. § 4.71a.   

The Board has considered whether a higher disability rating for the right knee is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca.  Here, there is no question that the Veteran's right knee disability has caused pain, swelling, and subjective feelings of locking, which have restricted overall motion.  The Veteran has consistently, in statements to the Board and statements made for the purpose of treatment, reported chronic right knee pain and difficulty with prolonged walking, standing, and ascending and descending stairs; however, as noted above, even taking into account additional functional limitation due to pain, the VA examination reports and treatment records indicate ranges of motion for the entire rating period that do not more nearly approximate the 20 percent criteria.  The June 2010 VA treatment record notes that range of motion testing reflected right knee flexion was limited to 90 degrees and  the January 2011 and May 2013 VA examination reports note extension to 0 degrees.  Based on the above, the degree of functional impairment does not warrant a higher evaluation based on limitation of motion for the right knee disability.

The Board also finds that, for the entire increased rating period, no other higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.  Ankylosis is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting from Stedman's Medical Dictionary 87 (25th ed. 1990)).  As there is no lay or medical evidence of ankylosis, the Board finds that Diagnostic Code 5256 does not apply.  There is no evidence that the Veteran underwent a knee replacement of the right knee joint; therefore, Diagnostic Code 5055 is inapplicable.  38 C.F.R. § 4.71a.  

The Board also finds that a separate disability rating under Diagnostic Code 5257 for recurrent subluxation or lateral instability of the right knee is not warranted for any part of the increased rating period.  At the January 2011 and May 2013 VA examinations, joint stability tests were normal.  A September 2011 VA treatment record notes that the Veteran's right knee was somewhat in varus associated with lateral column instability and relates this to the Veteran's (non-service-connected) bilateral pes cavus.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disability has not been manifested by lateral instability or subluxation as needed for a separate rating under Diagnostic Code 5257.  Id.

Diagnostic Code 5258 addresses dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  Locking" is the sudden loss of ability to extend the knee and is usually painful and may be associated with an audible noise, such as a click or pop.  Firestein, Kelley's Textbook of Rheumatology 571 (9th ed. 2012).  The evidence of record does not support a finding that the Veteran had dislocation of the right semilunar cartilage.  The VA treatment records and VA examination reports reflect symptoms of pain and effusion associated with the right knee disability.  While the Veteran has reported subjective feelings of locking, the May 2013 VA examination report noted no meniscus abnormalities or "locking" associated with the right knee.  

Diagnostic Code 5010-5003 specifically provides disability ratings on the basis of limitation of motion, including limitation of motion caused by pain and locking.  While the rating schedule does not direct that all of the symptoms listed in the rating criteria of a particular Diagnostic Code must be manifested by the service-connected disability in order to receive a disability rating under that Code, see 38 C.F.R. § 4.21 (2014), the Board finds that the functional impairment caused by the pain, effusion, and subjective feelings of locking associated with the right knee disability is contemplated by the 10 percent disability rating assigned under Diagnostic Code 5010-5003.  See also DeLuca at 204-07; 38 C.F.R. §§ 4.40, 4.45, 4.59.  Based on the above, the Board finds that the weight of the evidence demonstrates that the Veteran's right knee disability has not been manifested by dislocation of the meniscus with frequent episodes of "locking," pain, and effusion into the joint; therefore, Diagnostic Code 5258 does not apply.  38 C.F.R. § 4.71a.

The Board also finds that a separate disability rating under Diagnostic Code 5259 is not warranted in the present case.  Review of the evidence of record does not reflect that the Veteran underwent a meniscectomy or that the right knee disability has been otherwise manifested by removal of the semilunar cartilage; therefore, the Board finds that Diagnostic Code 5259 does not apply.  Id.

Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula of the right knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran has genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Id.     

Finally, for the entire initial rating period, there is no evidence of record of any scars associated with the right knee disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805 for the right knee.  38 C.F.R. § 4.118 (2014).

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Initially, the evidence of record reflects that the Veteran has symptoms of pain and swelling throughout the right lower extremity that requires use of compression hosiery as well as neurological symptoms (including pain and numbness) in the right lower extremity.  The Veteran is separately in receipt of service connection for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency; therefore, the right lower extremity symptomatology not stemming from the right knee is separately compensated and such symptoms cannot service as a basis for an extraschedular rating for the right knee disability.  See Esteban, 6 Vet. App. at 261-62; 38 C.F.R. § 4.14.   

The Board finds that all the symptomatology and impairment caused by the Veteran's right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's right knee disability has been manifested by symptoms of painful motion, subjective feelings of locking, and swelling that are productive of noncompensable limitation of motion.  The schedular rating criteria specifically provides ratings painful arthritis (Diagnostic Code 5003, 38 C.F.R. § 4.59) and limitation of motion (Diagnostic Codes 5260 and 5261), including motion limited due to orthopedic factors such as pain and swelling (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca), which are incorporated into the schedular rating criteria.  

The Veteran's right knee swelling and subjective feelings of locking is specifically contemplated by the rating criteria for limitation of motion because arthritis contemplates painful limitation of motion as caused by swelling and locking and which inherently creates difficulty with prolonged walking or ascending and descending stairs.  See also 38 C.F.R. § 4.45 (interference with sitting, standing, and weight-bearing are related considerations to painful motion).  In this case, comparing the Veteran's disability level and symptomatology of the right knee disability to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on her daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of a rating claim when unemployability is expressly raised by a veteran or reasonably raised by the record during the rating appeal.  At the January 2011 and May 2013 VA examinations, the Veteran reported working as a social worker.  The Veteran has not contended that she is unemployed because of her service-connected disabilities, and the other evidence of record does not so suggest; thus, the Board finds that Rice is inapplicable in this case because neither the Veteran nor the evidence suggests unemployability due to the service-connected disabilities.


ORDER

An increased disability rating in excess of 10 percent for right knee contusion and sprain residuals and traumatic arthritis is denied.


REMAND

In a July 2013 rating decision, the RO granted service connection for right hip strain, thoracolumbar spine degenerative disc disease, and right lower extremity complex regional pain syndrome and assigned 10 percent initial disability ratings and granted service connection for right lower extremity chronic venous insufficient and assigned a noncompensable (0 percent) initial disability rating.  The ratings were all made effective July 19, 2010.  In an July 2014 written statement, the Veteran expressed disagreement with the disability ratings and effective dates assigned and contended that she was entitled to higher disability ratings and earlier effective dates, which compensation starting from the date of the initial in-service right lower extremity injury.

Any written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result will constitute a notice of disagreement.  38 C.F.R. § 20.201 (2014).  Generally a notice of disagreement must be filed with the VA office from which the claimant received notice of the determination being appealed unless notice has been received that the applicable VA records have been transferred to another VA office.  In that case, the notice of disagreement must be filed with the VA office which has jurisdiction over the applicable records.  38 C.F.R. § 20.300 (2014).    

The July 2014 notice of disagreement was properly filed with the AOJ.  As such, the Board finds that this was a timely filed notice of disagreement.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral to the RO, is required by the Board.  Manlincon, 12 Vet. App. 238.  Consequently, the Board is remanding the issues of higher initial disability ratings and effective dates prior to July 19, 2010 for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency for issuance of a statement of the case.    

Accordingly, the issues of higher initial disability ratings and effective dates prior to July 19, 2010 for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency are REMANDED for the following action:

The AOJ should issue a statement of the case that addresses the issues of higher initial disability ratings and effective dates prior to July 19, 2010 for right hip strain, thoracolumbar spine degenerative disc disease, right lower extremity complex regional pain syndrome, and right lower extremity chronic venous insufficiency.  The Veteran should be informed that, in order to perfect an appeal of this issue to the Board, a timely and adequate Substantive Appeal following the issuance of the statement of the case must be filed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


